UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                                  No. 02-41100
                                Summary Calendar


                               WAYNE C. McCONLEY,

                                                             Plaintiff-Appellant,

                                       versus

                                THOMAS E. WHITE,

                                                             Defendant-Appellee.


             Appeal from the United States District Court
                  for the Southern District of Texas
                              (C-02-CV-7)

                               February 18, 2003

Before BARKSDALE, DeMOSS and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Wayne C. McConley, an African-American, appeals the dismissal

and summary judgment of this Title VII employment discrimination

and   retaliation      action.         McConley     is   a   grade   13   Aircraft

Maintenance Division Chief in the Maintenance Directorate of the

Corpus Christi Army Depot.             McConley claims he was discriminated

against when his supervisor, Jerry New, was promoted to grade 15,

and   a   grade   14   white    male    from    a   different    division,   Peter



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Epperson, filled a temporary Deputy Director position.                    McConley

also asserts these decisions were in retaliation for a successful

employment discrimination action he brought in 1994.

     A Fed. R. Civ. Proc. 12(b)(6) dismissal is reviewed de novo.

Haynes v. Prudential Health Care, 313 F.3d 330, 333 (5th Cir.

2002).     The complaint must be liberally construed and a dismissal

will only be upheld when no set of facts would entitle plaintiff to

relief.    Id.   A summary judgment is reviewed de novo.                Ramirez v.

City of San Antonio, 312 F.3d 178, 181 (5th Cir. 2002).                  A summary

judgment is      appropriate      when   there    are   no    genuine    issues     of

material fact, and the movant is entitled to judgment as a matter

of law.    Id.

     The     district    court     dismissed,      as     not     administratively

exhausted, McConley’s claim that New’s promotion acted as a de

facto     demotion   and,    in    itself,       constituted      discrimination.

Exhaustion of administrative remedies is a prerequisite to bringing

a Title VII suit in the federal courts.              Fitzgerald v. Secretary,

U.S. Dept. of Veterans Affairs, 121 F.3d 203, 206 (5th Cir. 1997).

We agree with the district court.              While McConley filed an EEOC

complaint    regarding      Epperson’s       placement,      he   did   not   do    so

regarding New’s promotion to Grade 15.

     The    district    court     also   dismissed      McConley’s      claim      for

emotional and mental injuries.           In order to recover such injuries,

the employee must notify his employer of the specific relief

                                         2
sought.    Id. at 208.     Damages do not need to be described in a

legal or technical manner, but, still, must describe particular

facts on which emotional or mental injuries are based.             West v.

Gibson, 527 U.S. 212, 217 (1999). McConley asserts his references,

in a statement attached to his complaint, to New’s “plantation

mentality” and his being “oppressed” provided proper notice. These

statements, however, did not allege particular facts, which “might

warrant an offer of compensatory damages”. Fitzgerald, 121 F.3d at

209.

       Finally,   the   district   court   granted   summary   judgment   on

McConley’s discrimination and retaliation claims for back pay and

declaratory relief.      A prima facie discrimination claim requires

McConley to show: (1) he is a member of a protected group; (2) he

was qualified for the position at issue; (3) the employer took an

adverse employment action despite the plaintiff’s qualifications;

and (4) the plaintiff was replaced by someone not a member of the

protected group or others similar-situated to the plaintiff were

more favorably treated.      See McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802 (1973).       A prima facie retaliation claim requires:

(1) the employee participated in activity protected by Title VII;

(2) an adverse employment action occurred; and (3) that a casual

connection exists between the protected activity and the adverse

employment action.      Mattern v. Eastman Kodak Co., 104 F.3d 702, 705

(5th Cir.), cert. denied, 522 U.S. 932 (1997).


                                     3
     An   adverse      employment          action      is   an   “ultimate       employment

decision”      including          acts    “such       as    hiring,     granting      leave,

discharging, promoting, and compensating”.                          Id. at 707.         Other

interlocutory or mediate decisions, which lack consequences, are

not actionable.         See Walker v. Thompson, 214 F.3d 615, 629 (5th

Cir. 2000); Mattern, 104 F.3d at 708.

     McConley asserts he was overlooked for the Grade 14 position

because of his race and in retaliation for the complaint he

previously brought against New.                      Because New’s position is now

Grade 15 and because McConley was not promoted and placed in

Epperson’s provisional position, he claims his promotional path is

effectively “blocked”.             The position Epperson filled, however, was

temporary, never meant for a civilian, and ultimately eliminated.

McConley has failed to show any adverse consequences from not being

placed    in    the    position;          his       pay,    benefits,      and     level    of

responsibility        have    remained       the      same,   and     he   still    has     the

opportunity for promotion, though he may have to look outside the

installation.         These       actions       do   not    “rise    above     having      mere

tangential     effect        on    a     possible      future       ultimate     employment

decision”.     Mattern, 104 F.3d at 708.

                                                                                 AFFIRMED




                                                4